Citation Nr: 1710492	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  07-32 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a headache disability.

8.  Entitlement to a rating in excess of 10 percent for a right knee disability.

9.  Entitlement to a rating in excess of 10 percent for a left knee disability.
10.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to March 2004. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Indianapolis, Indiana, and a July 2015 rating decision of the RO in Atlanta, Georgia.  

A March 2016 Board decision denied increased ratings for right and left knee disabilities.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a September 2016 Order, the Court granted a Joint Motion for Remand, vacating the Board's decisions, and remanded those issues for further development.  

The issues of entitlement to service connection for a low back disability, PTSD, sleep apnea, bilateral hearing loss, tinnitus, and headaches; increased ratings for right and left knee disabilities; and TDIU are REMANDED to the Agency or Original Jurisdiction.

FINDINGS OF FACT

1.  An unappealed March 2006 rating decision denied service connection for a low back disability.  
 
2.  Evidence received since the March 2006 rating decision is neither cumulative nor redundant, and, when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision that denied service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a low back disability has been received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

An unappealed March 2006 rating decision denied the claim due to lack of evidence of a current low back disability.  Thus, evidence in this case can be considered new and material, if it suggests that the Veteran has a diagnosed low back disability.  

Reviewing the evidence submitted since the March 2006 rating decision, in an August 2010 VA medical examination report, a VA examiner diagnosed mild arthritic changes of the lumbar spine.  That evidence is new, as it was not previously of record at the time of the March 2006 rating decision.  It is also material because it indicates the existence of a current low back disability for which service connection may be granted.  

Accordingly, new and material evidence having been received, the claim for service connection for a low back disability is reopened.  To that extent only, the appeal is allowed.


ORDER

The claim of entitlement to service connection for a low back disability is reopened and, to that extent only, the appeal is granted.


REMAND

In April 2015, the Board remanded the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and migraine headaches; and entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU) for development.  The requested development of those issues has not been completed.

Regarding the claim for service connection for a low back disability, the Veteran claims that he has a low back disability that was caused or permanently aggravated by service-connected knee disabilities.  In an August 2010 VA medical examination report, a VA examiner opined that the low back disability was not caused by the knee disability, as the mild arthritic changes of the lumbar spine appeared to be normal wear and tear.  The examiner then stated that the Veteran's claimed multiple falling incidents caused by the knee conditions could contribute to back pain, but the examination and MRI results did not correlate to that idea.  The Board finds that statement unclear, as it refers to the Veteran's back pain symptomatology rather than the underlying disability itself.  Moreover, the statement, by itself, does not adequately explain whether the Veteran's current low back disability has been permanently aggravated beyond its normal progression by the Veteran's service-connected knee disabilities.  A remand is necessary for an additional examination.

Regarding the claim for service connection for PTSD, the Veteran has claimed that he developed PTSD due to in-service incidents, to include an incident during which he was trampled during a false fire alarm and another in which a friend committed suicide.  During the pendency of the appeal, the RO did not provide the Veteran with proper notice regarding claims for service connection for PTSD, to include information regarding the need for corroboration of unverified non-combat stressors.  A remand is necessary to provide the Veteran with proper notice and possibly to verify any uncorroborated stressors for which the Veteran provides sufficient information.  

Regarding the claim for service connection for sleep apnea, the Veteran claims that he developed a sleep apnea disability during service.  The Veteran has submitted lay statements from others, suggesting difficulty with snoring and breathing during service.  A remand is necessary for an examination to determine the etiology of the claimed disability.

Regarding the claim for increased ratings for right and left knee disabilities, the Board finds that a current VA examination in necessary to determine the current severity of the Veteran's disabilities.

Accordingly, the appeal is REMANDED for the following action:

1.  Complete the development requested in an April 2015 Board remand for the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and headaches, and entitlement to TDIU.

2.  Regarding the claim for service connection for PTSD, provide a notice letter to the Veteran regarding claims for service connection for PTSD and request information from the Veteran regarding in-service stressors.  After that has been completed and the Veteran has been provided with a reasonable amount of time to provide any information regarding in-service stressors, examine the evidence submitted by the Veteran regarding the claimed in-service stressors and, if deemed necessary, make an appropriate attempt to corroborate the alleged stressors.  Develop any other relevant factual information provided by the Veteran.

3.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the claimed disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

4.  Then, schedule the Veteran for a VA orthopedic examination with a qualified examiner, to determine the etiology of the claimed low back disability and the current severity of service-connected knee disabilities.  The examiner must review the record and should note that review in the report.  In reviewing the record, the examiner should note the service medical records and the post-service treatment records, to include the August 2010 VA examination report regarding the Veteran's low back; and the December 2006, August 2008, August 2010, May 2011, and October 2013 VA medical examination reports of the knee disabilities.  A complete rationale should be given for all opinions and conclusions expressed.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must report the range of motion of the knees, expressed in degrees, to include, if possible, readings for weighted, non-weighted, passive, and active motion.  The examiner must make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with either knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experiences functional loss of either knee due to pain or any other symptoms during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.  The examiner should indicate whether there is recurrent subluxation or lateral instability of either knee, and if so, the severity of any recurrent subluxation or lateral instability.  The examiner should also note whether there is ankylosis of either knee.  After an examination, the examiner is asked to also provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that a diagnosed low back disability is related to service or any incident of service?

(b)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed low back disability was caused by a service-connected knee disability or by an altered gait caused by a service-connected knee disability?  

(c)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed low back disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by a service-connected knee disability or by an altered gait caused by a service-connected knee disability?  

5.  Schedule the Veteran for a VA examination with a medical doctor with experience treating sleep apnea for the purpose of obtaining an opinion regarding the etiology of the claimed sleep apnea disability.  The examiner must review the record and should note that review in the report.  In reviewing the claims file, the examiner should note specifically the lay statements of record, indicating that the Veteran would snore and stop breathing while sleeping during service.  The examiner should note that lay persons can present credible evidence as to events they personally witness.  Having reviewed the evidence, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that sleep apnea is related to service or any incident of service?  The examiner should discuss the lay statements regarding service symptoms.  The examiner should provide a rationale for the opinion requested.  

6.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


